DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou (US  2008/0142026) in view of Pierce (US) 
Chou teaches smoker’s pipe tool, comprising: a sheath 2, including an interior surface and an exterior surface, extending along a longitudinal axis of the sheath, wherein: the sheath includes a recess extending along the longitudinal axis of the sheath; and the recess is elongated along the longitudinal axis of the sheath; and the recess is defined by the interior surface of the sheath and is sized to hold a lighter with a longitudinal axis of the lighter being aligned with the longitudinal axis of the sheath; a poker 8 that is coupleable with the sheath, the poker having first and second end portions, the poker is configured to move from a closed position to an open position, wherein: the first end portion is insertable into a pipe bowl when the poker is in the open position; and the second end portion is spaced from the pipe bowl when the first end portion is inserted into the pipe bowl, further comprising a slot 7 configured to receive the poker, wherein when the poker is in the closed position, at least a portion of the poker is disposed in the slot, wherein the slot is a longitudinal slot that extends substantially along the longitudinal axis of the sheath, wherein at least a portion of the slot is formed between the interior surface and the exterior surface of the sheath, wherein the sheath includes a top surface that includes an opening of the recess, wherein the top surface is not perpendicular to the longitudinal axis of the sheath so that a flame from the lighter does not contact the sheath, wherein the sheath defines an inner geometric profile that conforms to an outer shape of a lighter so that the recess firmly secures the lighter, wherein when the poker is in the closed position, the at least a portion of the poker contacts the sheath, wherein at least a portion of the poker has a cross-sectional width that is substantially the same as a cross-sectional width of the slot so that the slot receives the poker and so that a user must pry on the poker to remove the poker from the slot [Fig. 1-3; 0017-0029]. The opening of the top surface is interpreted to read on the claimed exterior recess that extends from the exterior surface to the interior surface. 
Chou does not teach the claimed tamper. Pierce teaches smoker’s pipe tool comprising a pipe bowl tamper 16 that is coupleable with a sheath 10, the pipe bowl tamper being sized to be insertable into a pipe bowl, wherein the pipe bowl tamper is configured to move relative to the sheath between a stowed position and a tamping position in which the pipe bowl tamper is spaced apart from the sheath [Fig. 1-3; col, 2, l. 16-62]. It would have been obvious to one of ordinary skill in the art to apply this tamper to the tool of Chou to provide a tamping means for the user. 
Claims 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou as applied to claims 1 and 13 above, and further in view of Schwalbe (US 2,294,133). 
Sweeney teaches the poker is an elongated, metal poker [0024] but does not teach foldable/pivotable. Schwalbe teaches a smoker’s pipe tool comprising a poker connected at a pivot point such that the poker is pivotable about the pivot point [Fig. 1-2]. As this is a conventional poker connection means known in the art, it would have been obvious to one of ordinary skill in the art to apply to the tool of Sweeney to achieve predictable results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747